Celebrezze, C.J.,
dissenting. According to the majority, the city of Portsmouth may make LaVeeda McGraw an offer of services which she *123cannot refuse and for which she must pay whether or not she needs those services.
I question the wisdom of the city’s decision to arbitrarily slap McGraw, a Portsmouth senior citizen, with a criminal prosecution for failing to pay the fee for garbage collection service which she did not use. Further, I fail to see the fairness in the manner in which the city has selectively enforced this ordinance. Other non-users of the city’s garbage collection service and literally hundreds of persons whose payments were delinquent were not prosecuted as was appellee. McGraw’s only “offense” was making a quite sensible objection to the payment of a fee for a service which she neither wanted nor needed.
I join the well-reasoned dissents of Justices Brown and Sweeney and support their conclusion that the city of Portsmouth may not constitutionally prosecute appellee for her failure to pay for a service which she did not use.
Sweeney and C. Brown, JJ., concur in the foregoing dissenting opinion.